Name: 2007/327/EC: Commission Decision of 27 April 2007 on the clearance of the accounts of the paying agencies of Member States concerning expenditure financed by the European Agricultural Guidance and Guarantee Fund (EAGGF), Guarantee Section, for the 2006 financial year (notified under document number C(2007) 1901)
 Type: Decision_ENTSCHEID
 Subject Matter: NA;  economic geography;  accounting;  EU finance
 Date Published: 2007-05-11

 11.5.2007 EN Official Journal of the European Union L 122/51 COMMISSION DECISION of 27 April 2007 on the clearance of the accounts of the paying agencies of Member States concerning expenditure financed by the European Agricultural Guidance and Guarantee Fund (EAGGF), Guarantee Section, for the 2006 financial year (notified under document number C(2007) 1901) (2007/327/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy (1), and in particular Article 7(3) thereof, Having regard to Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (2), and in particular Article 32 thereof, After consulting the Fund Committee, Whereas: (1) On the basis of the annual accounts submitted by the Member States, accompanied by the information required, the accounts of the paying agencies referred to in Article 4(1) of Regulation (EC) No 1258/1999 are to be cleared. The clearance covers the integrality, accuracy and veracity of the accounts transmitted in the light of the reports established by the certification bodies. (2) Pursuant to Article 7(1) of Commission Regulation (EC) No 296/96 of 16 February 1996 on data to be transmitted by the Member States and the monthly booking of expenditure financed under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) (3), account is taken for the 2006 financial year of expenditure incurred by the Member States between 16 October 2005 and 15 October 2006. (3) The time limits granted to the Member States for the submission to the Commission of the documents referred to in Article 6(1)(b) of Regulation (EC) 1258/1999 and in Article 4(1) of Commission Regulation (EC) No 1663/95 of 7 July 1995 laying down detailed rules for the application of Council Regulation (EEC) No 729/70 regarding the procedure for the clearance of accounts of the EAGGF Guarantee Section (4), have expired. (4) The Commission has checked the information submitted and communicated to the Member States before the 31 March 2007 the results of its verifications, along with the necessary amendments. (5) In accordance with the first subparagraph of Article 7(1) of Regulation (EC) No 1663/95, the accounts clearance decision referred to in Article 7(3) of Regulation (EC) No 1258/1999 determines, without prejudice to decisions taken subsequently in accordance with Article 7(4) of the Regulation, the amount of expenditure effected in each Member State during the financial year in question recognised as being chargeable to the EAGGF Guarantee Section, on the basis of the accounts referred to in Article 6(1)(b) of Regulation (EC) No 1258/1999 and the reductions and suspensions of advances for the financial year concerned, including the reductions referred to in the second subparagraph of Article 4(3) of Regulation (EC) No 296/96. Pursuant to Article 154 of Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (5), the outcome of the clearance decision, that is to say any discrepancy which may occur between the total expenditure booked to the accounts for a financial year pursuant to Article 151(1) and Article 152 of that Regulation and the total expenditure taken into consideration by the Commission in the clearance decision, is to be booked, under a single article, as additional expenditure or a reduction in expenditure. (6) In the light of the verifications made, the annual accounts and the accompanying documents permit the Commission to take, for certain paying agencies, a decision on the integrality, accuracy and veracity of the accounts submitted. The details of these amounts were described in the Summary Report that was presented to the Fund Committee at the same time as this Decision. (7) In the light of the verifications made, the information submitted by certain paying agencies requires additional inquiries and their accounts cannot be therefore cleared in this Decision. (8) Article 4(2) of Regulation (EC) No 296/96, lays down that advances against booking are to be reduced for expenditure effected by the Member States after the deadlines laid down therein, in accordance with Article 14 of Council Regulation (EC) No 2040/2000 of 26 September 2000 on budgetary discipline (6). However, under Article 4(3) of Regulation (EC) No 296/96, any overrun of deadlines during August, September and October is to be taken into account in the accounts clearance decision except where noted before the last decision of the financial year relating to advances. Some of the expenditure declared by certain Member States during the above mentioned period was effected after the deadlines and for some measures the Commission did not accept any extenuating circumstances. This Decision should therefore fix the relevant reductions. In accordance with Article 7(4) of Regulation (EC) No 1258/1999, a decision will be taken at a later date, fixing definitively the expenditure for which Community financing will not be granted regarding those reductions and any other expenditure which may be found to have been effected after the fixed deadlines. (9) The Commission, in accordance with Article 14 of Regulation (EC) No 2040/2000 and Article 4(2) of Regulation (EC) No 296/96, has already reduced or suspended a number of monthly advances on entry into the accounts of expenditure for the 2006 financial year. In the light of the above, to avoid any premature or merely a temporary reimbursement of the amounts in question, they should not be recognised in this Decision, without prejudice to further examination under Article 7(4) of Regulation (EC) No 1258/1999. (10) The second subparagraph of Article 7(1) of Regulation (EC) No 1663/95 lays down that the amounts that are recoverable from, or payable to, each Member State, in accordance with the accounts clearance decision referred to in the first subparagraph, shall be determined by deducting advances paid during the financial year in question, i.e. 2006, from expenditure recognised for that year in accordance with the first subparagraph. Such amounts are to be deducted from, or added to, advances against expenditure from the second month following that in which the accounts clearance decision is taken. (11) Pursuant to Article 32(5) of Regulation (EC) No 1290/2005 50 % of the financial consequences of non-recovery of irregularities shall be borne by the Member State concerned and 50 % by the Community budget if the recovery of those irregularities has not taken place within four years of the primary administrative or judicial finding, or within eight years if the recovery is taken to the national courts. Article 32(3) of the said Regulation obliges Member States to submit to the Commission, together with the annual accounts, a summary report on the recovery procedures undertaken in response to irregularities. Detailed rules on the application of the Member States' reporting obligation of the amounts to be recovered are laid down in Commission Regulation (EC) No 885/2006 of 21 June 2006 laying down detailed rules for the application of Council Regulation (EC) No 1290/2005 as regards the accreditation of paying agencies and other bodies and the clearance of the accounts of the EAGF and of the EAFRD (7). Annex III to the said Regulation provides the model tables 1 and 2 that have to be provided in 2007 by the Member States. On the basis of the tables completed by the Member States, the Commission should decide on the financial consequences of non-recovery of irregularities older than four, respectively, eight years. This decision is without prejudice to future conformity decisions pursuant to Article 32(8) of Regulation (EC) No 1290/2005. (12) Pursuant to Article 32(6) of Regulation (EC) No 1290/2005 Member States may decide not to pursue recovery. Such a decision may only be taken if the costs already and likely to be incurred total more than the amount to be recovered or if the recovery proves impossible owing to the insolvency, recorded and recognised under national law, of the debtor or the persons legally responsible for the irregularity. If that decision is taken within four years of the primary administrative or judicial finding, or within eight years if the recovery is taken to the national courts, 100 % of the financial consequences of the non-recovery should be borne by the Community budget. In the summary report referred to in Article 32(3) of Regulation (EC) No 1290/2005 the amounts for which the Member State decided not to pursue recovery and the grounds for the decision are shown. These amounts are not charged to the Member States concerned and are consequently to be borne by the Community budget. This decision is without prejudice to future conformity decisions pursuant to Article 32(8) of the said Regulation. (13) In accordance with the second subparagraph of Article 7(3) of Regulation (EC) No 1258/1999 and Article 7(1) of Regulation (EC) No 1663/95, this Decision, does not prejudice decisions taken subsequently by the Commission excluding from Community financing expenditure not effected in accordance with Community rules, HAS ADOPTED THIS DECISION: Article 1 Without prejudice to Article 2, the accounts of the paying agencies of the Member States concerning expenditure financed by the European Agricultural Guidance and Guarantee Fund (EAGGF), Guarantee Section, in respect of the 2006 financial year are hereby cleared. The amounts which are recoverable from, or payable to, each Member State pursuant to this Decision, including those resulting from the application of Article 32(5) of Regulation (EC) No 1290/2005, are set out in Annex I. Article 2 For the 2006 financial year, the accounts of the Member States paying agencies in respect of expenditure financed by the EAGGF, Guarantee Section, set out in Annex II, are disjoined from this Decision and shall be the subject of a future clearance Decision. Article 3 This Decision is addressed to the Member States. Done at Brussels, 27 April 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 103. (2) OJ L 209, 11.8.2005, p. 1. Regulation as last amended by Regulation (EC) No 378/2007 (OJ L 95, 5.4.2007, p. 1). (3) OJ L 39, 17.2.1996, p. 5. Regulation as last amended by Regulation (EC) No 1607/2005 (OJ L 256, 1.10.2005, p. 12). (4) OJ L 158, 8.7.1995, p. 6. Regulation as last amended by Regulation (EC) No 465/2005 (OJ L 77, 23.3.2005, p. 6). (5) OJ L 248, 16.9.2002, p. 1. Regulation as last amended by Regulation (EC, Euratom) No 1995/2006 (OJ L 390, 30.12.2006, p. 1). (6) OJ L 244, 29.9.2000, p. 27. (7) OJ L 171, 23.6.2006, p. 90. ANNEX I CLEARANCE OF THE PAYING AGENCIES' ACCOUNTS Financial year 2006 Amount to be recovered from or paid to the Member State MS 2006  Expenditure for the Paying Agencies for which the accounts are Total a + b Reductions and suspensions for the whole financial year Reductions according to Article 32 of Regulation (EC) No 1290/2005 Total including reductions and suspensions Advances paid to the Member State for the financial year Amount to be recovered from ( ) or paid to (+) the Member State (1) cleared disjoined = expenditure declared in the annual declaration = total of the expenditure in the monthly declarations a b c = a + b d e f = c + d + e g h = f  g AT EUR 1 272 218 690,48 0,00 1 272 218 690,48  720 696,92  934 054,01 1 270 563 939,56 1 271 497 993,56  934 054,01 BE EUR 943 472 441,56 0,00 943 472 441,56 98 742,45 6 414 268,02 936 959 431,09 943 682 307,83 6 722 876,74 CY CYP 13 627 679,88 0,00 13 627 679,88 94 034,40 0,00 13 533 645,48 13 627 667,74 94 022,26 CZ CZK 9 180 125 085,10 0,00 9 180 125 085,10  988 549,22 0,00 9 179 136 535,88 9 179 215 406,94 78 871,06 DE EUR 6 012 234 211,79 531 119 845,88 6 543 354 057,67 15 751,26 22 008 515,16 6 521 329 791,25 6 543 392 477,21 22 062 685,96 DK DKK 8 677 766 491,83 0,00 8 677 766 491,83 8 739 275,54  914 374,77 8 668 112 841,53 8 669 027 216,29  914 374,76 EE EEK 515 003 672,26 0,00 515 003 672,26 0,00 0,00 515 003 672,26 515 003 672,26 0,00 EL EUR 3 083 191 733,23 0,00 3 083 191 733,23 13 300 023,18 9 633 330,59 3 060 258 379,47 3 070 588 054,20 10 329 674,73 ES EUR 6 656 127 478,21 0,00 6 656 127 478,21 3 456 465,10 31 933 778,17 6 620 737 234,95 6 654 482 221,80 33 744 986,86 FI EUR 824 384 717,40 0,00 824 384 717,40 7 324 545,62 36 369,64 817 023 802,14 817 062 742,40 38 940,26 FR EUR 10 052 531 541,28 0,00 10 052 531 541,28 1 022 072,06 14 538 679,01 10 036 970 790,22 10 044 585 121,49 7 614 331,27 HU HUF 156 223 736 012,00 0,00 156 223 736 012,00  328 047 257,76 0,00 155 895 688 754,24 155 582 374 744,24 313 314 010,00 IE EUR 1 723 895 609,19 0,00 1 723 895 609,19  742 710,48 3 565 118,69 1 719 587 780,02 1 723 233 630,73 3 645 850,71 IT EUR 2 037 869 034,52 3 431 558 788,09 5 469 427 822,61 8 480 189,12 24 749 262,64 5 436 198 370,85 5 460 957 034,26 24 758 663,41 LT LTL 580 165 313,52 0,00 580 165 313,52 0,00 0,00 580 165 313,52 580 207 561,22 42 247,70 LU EUR 46 948 099,71 0,00 46 948 099,71 1 121 758,30 2 642,83 45 823 698,59 44 715 528,83 1 108 169,76 LV LVL 28 790 647,32 0,00 28 790 647,32 0,00 0,00 28 790 647,32 28 790 647,32 0,00 MT MTL 594 647,99 0,00 594 647,99 14,88 0,00 594 633,11 597 022,13 2 389,02 NL EUR 1 216 585 474,61 0,00 1 216 585 474,61 4 520 243,99 6 314 761,59 1 205 750 469,03 1 209 644 112,63 3 893 643,60 PL PLN 3 875 928 681,11 0,00 3 875 928 681,11 0,00 0,00 3 875 928 681,11 3 874 808 252,95 1 120 428,16 PT EUR 879 836 307,88 68 449 778,75 948 286 086,63 79 408,17 1 060 501,87 947 146 176,59 946 441 751,51 704 425,08 SE SEK 8 573 330 655,24 0,00 8 573 330 655,24 4 593 248,44 1 145 188,47 8 567 592 218,34 8 568 737 406,80 1 145 188,47 SI SIT 9 618 462 851,76 0,00 9 618 462 851,76 0,00 0,00 9 618 462 851,76 9 618 464 857,04 2 005,28 SK SKK 0,00 5 605 953 347,87 5 605 953 347,87 0,00 0,00 5 605 953 347,87 5 605 953 347,87 0,00 UK GBP 2 945 567 925,93 0,00 2 945 567 925,93 6 937 613,08 7 019 902,22 2 931 610 410,63 2 941 158 497,68 9 548 087,05 1) For the calculation of the amount to be recovered from or paid to the Member State the amount taken into account is, the total of the annual declaration for the expenditure cleared (col.a) or, the total of the monthly declarations for the expenditure disjoined (col.b). 2) The reductions and suspensions are those taken into account in the advance system, to which are added in particular the corrections for the non-respect of payment deadlines established in August, September and October 2006. MS 6702 Article 32 (= e) 05070106 (ex-1a) 05070108 (ex-1b) Total (= h) i j k l = i + j + k AT EUR  934 054,01 0,00 0,00  934 054,01 BE EUR 6 414 268,02 0,00  308 608,72 6 722 876,74 CY CYP 0,00 94 022,26 0,00 94 022,26 CZ CZK 0,00 78 871,06 0,00 78 871,06 DE EUR 22 008 515,16 54 170,80 0,00 22 062 685,96 DK DKK  914 374,77 0,00 0,00  914 374,76 EE EEK 0,00 0,00 0,00 0,00 EL EUR 9 633 330,59  696 344,15 0,00 10 329 674,73 ES EUR 31 933 778,17 1 266 832,26  544 376,43 33 744 986,86 FI EUR 36 369,64  403,15 2 167,47 38 940,26 FR EUR 14 538 679,01 6 924 347,73 0,00 7 614 331,27 HU HUF 0,00 313 314 010,00 0,00 313 314 010,00 IE EUR 3 565 118,69 80 964,07 232,05 3 645 850,71 IT EUR 24 749 262,64 0,00 9 400,77 24 758 663,41 LT LTL 0,00 42 247,70 0,00 42 247,70 LU EUR 2 642,83 14 516,49 1 125 329,07 1 108 169,76 LV LVL 0,00 0,00 0,00 0,00 MT MTL 0,00 2 389,02 0,00 2 389,02 NL EUR 6 314 761,59 46 993,52 2 374 124,47 3 893 643,60 PL PLN 0,00 1 120 428,16 0,00 1 120 428,16 PT EUR 1 060 501,87 1 237 784,12 527 142,83 704 425,08 SE SEK 1 145 188,47 0,00 0,00 1 145 188,47 SI SIT 0,00 2 005,28 0,00 2 005,28 SK SKK 0,00 0,00 0,00 0,00 UK GBP 7 019 902,22 2 568 654,93 40 470,12 9 548 087,05 3) Nomenclature 2007: 05070106, 05070108 (1) Applicable exchange rate: Article 7(2) of the Regulation (EC) No 883/2006. 1) For the calculation of the amount to be recovered from or paid to the Member State the amount taken into account is, the total of the annual declaration for the expenditure cleared (col.a) or, the total of the monthly declarations for the expenditure disjoined (col.b). 2) The reductions and suspensions are those taken into account in the advance system, to which are added in particular the corrections for the non-respect of payment deadlines established in August, September and October 2006. MS 6702 Article 32 (= e) 05070106 (ex-1a) 05070108 (ex-1b) Total (= h) i j k l = i + j + k AT EUR  934 054,01 0,00 0,00  934 054,01 BE EUR 6 414 268,02 0,00  308 608,72 6 722 876,74 CY CYP 0,00 94 022,26 0,00 94 022,26 CZ CZK 0,00 78 871,06 0,00 78 871,06 DE EUR 22 008 515,16 54 170,80 0,00 22 062 685,96 DK DKK  914 374,77 0,00 0,00  914 374,76 EE EEK 0,00 0,00 0,00 0,00 EL EUR 9 633 330,59  696 344,15 0,00 10 329 674,73 ES EUR 31 933 778,17 1 266 832,26  544 376,43 33 744 986,86 FI EUR 36 369,64  403,15 2 167,47 38 940,26 FR EUR 14 538 679,01 6 924 347,73 0,00 7 614 331,27 HU HUF 0,00 313 314 010,00 0,00 313 314 010,00 IE EUR 3 565 118,69 80 964,07 232,05 3 645 850,71 IT EUR 24 749 262,64 0,00 9 400,77 24 758 663,41 LT LTL 0,00 42 247,70 0,00 42 247,70 LU EUR 2 642,83 14 516,49 1 125 329,07 1 108 169,76 LV LVL 0,00 0,00 0,00 0,00 MT MTL 0,00 2 389,02 0,00 2 389,02 NL EUR 6 314 761,59 46 993,52 2 374 124,47 3 893 643,60 PL PLN 0,00 1 120 428,16 0,00 1 120 428,16 PT EUR 1 060 501,87 1 237 784,12 527 142,83 704 425,08 SE SEK 1 145 188,47 0,00 0,00 1 145 188,47 SI SIT 0,00 2 005,28 0,00 2 005,28 SK SKK 0,00 0,00 0,00 0,00 UK GBP 7 019 902,22 2 568 654,93 40 470,12 9 548 087,05 3) Nomenclature 2007: 05070106, 05070108 ANNEX II Member State Paying Agency Germany Baden-WÃ ¼rttemberg Bayern Umwelt Italy AGEA ARBEA Portugal IFADAP Slovakia APA